Title: From George Washington to Alexander Hamilton, 6 September 1793
From: Washington, George
To: Hamilton, Alexander


          
            My dear Sir,
            Philadelphia Septr 6th 1793
          
          With extreme concern I receive the expression of your apprehensions, that you are in
            the first Stages of the prevailing fever. I hope they are groundless,
            notwithstanding the malignancy of the disorder is so much abated, as with proper &
            timely applications, not much is to be dreaded.
          The enclosed was written & sent to your Office yesterday, with direction if you
            were not there, to be brought back. And it would be a very pleasing circumstance if a
            change so entirely favourable as to justify it, would permit your attendance, & to
            bring Mrs Hamilton with you, to dine with us at three Oclock. I am always & Affectly Yours
          
            Go: Washington
          
        